IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00192-CR

                   EX PARTE HEATHER MICHELE BOND



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-800-C1


                          MEMORANDUM OPINION


      Appellant Heather Michele Bond (Heather) appeals the trial court’s denial of her

petition for writ of habeas corpus challenging the imposition of a bond condition

requiring supervised visitation with her children. Heather presents two issues: (1)

whether the elements of article 17.40 of the Code of Criminal Procedure should be read

conjunctively; and (2) if the answer to issue number one is “yes,” whether the elements

required to impose the bond condition exist—specifically, that the condition acts to

secure Heather’s attendance at trial, that the condition protects the safety of the victim

and/or the community, and that the condition is reasonable. We affirm.
       Heather has been charged by indictment with child endangerment.                  The

indictment alleges that she allowed her husband, Preston Bond, stepfather to her two

children, to continue to live in her home and have access to her youngest child, R.L., after

Heather knew that her oldest child, F.L., had made an outcry of sexual abuse against

Preston. After a bond hearing, the trial court imposed a $3,000 bond and set the following

conditions of release:

       The Defendant shall not directly or indirectly communicate with or attempt
       to communicate with the alleged victim of the offense, or go within visual
       sight of the residence, school, church, or place of employment of the alleged
       victim EXCEPT UNDER THE DIRECT SUPERVISION OF CHILD
       PROTECTIVE SERVICES OR A PERSON APPROVED BY CHILD
       PROTECTIVE SERVICES.

       The Defendant shall not directly or indirectly communicate with or attempt
       to communicate with the individual or individuals who may be witnesses
       or potential witnesses in the trial of this case, or go within sight of their
       residences, schools, churches, or places of employment; EXCEPT UNDER
       THE DIRECT SUPERVISION OF CHILD PROTECTIVE SERVICES OR A
       PERSON APPROVED BY CHILD PROTECTIVE SERVICES.

The children were removed from Heather’s custody and placed with their father in

Dallas, but Child Protective Services took no further action.

       Heather filed a motion to modify the bond conditions so that the children could

reside with her rather than with their father. Heather had been appointed sole managing

conservator of the children in their divorce decree. After an evidentiary hearing, the trial

court modified the bond conditions to allow Heather to have supervised contact with the

children with a chaperone approved by the State rather than by CPS.


Ex parte Bond                                                                          Page 2
       Heather’s habeas application followed, which the trial court denied after an

evidentiary hearing. The sole witness at the hearing was Detective Derek Thiele, who

investigated the case against Preston. He testified that Preston was arrested for molesting

his stepdaughters and that Heather’s charges stem from allowing Preston to have access

to R.L. after she knew that he had molested F.L. Thiele also testified that text messages

between Heather and F.L. reflected Heather’s attempts to manipulate F.L.’s testimony

about the abuse and about Preston’s attempts to contact her. Thiele further testified that

victims of abuse, such as F.L. and R.L., are in danger of being manipulated to recant their

testimony. Thiele admitted on cross-examination that, other than failing to protect her

children from Preston’s abuse, he knew of no other danger presented to the children by

Heather. Thiele also testified that both children said that they loved their mother and

that they thought she was innocent.

       We review a trial court’s imposition of bond conditions for an abuse of discretion.

Ex parte Anunobi, 278 S.W.3d 425, 428 (Tex. App.—San Antonio 2008, no pet.) (citing Ex

parte Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981)). The appellant bears

the burden of showing that the trial court abused its discretion in imposing the specific

condition. Id. (citing Rubac, 611 S.W.2d at 849). “In reviewing a trial court’s bond

decision, the appellate court measures the trial court’s ruling against the same factors it

used in ruling on bail in the first instance.” Id.




Ex parte Bond                                                                        Page 3
       Article 17.40(a) provides: “To secure a defendant’s attendance at trial, a magistrate

may impose any reasonable condition of bond related to the safety of a victim of the

alleged offense or to the safety of the community.” TEX. CODE CRIM. PROC. ANN. art.

17.40(a) (West 2015). Although some authority suggests that this statute requires that

conditions of pretrial bail relate to all three criteria—reasonableness, securing the

defendant’s appearance at trial, and protecting the safety of others, article 17.40(a)

authorizes the imposition of bond conditions “that are reasonably related to securing the

accused's presence at trial, the safety of the victim, or the safety of the community.”

Burson v. State, 202 S.W.3d 423, 426 (Tex. App.—Tyler 2006, no pet.) (quoting 41 GEORGE

E. DIX & ROBERT O. DAWSON, TEXAS PRACTICE: CRIMINAL PRACTICE AND PROCEDURE §

16.76 (2d ed. 2001)). In Pharris v. State, the court of criminal appeals noted that several

statutory provisions allowed the trial court to impose reasonable conditions of bail, “both

to insure a defendant’s appearance for trial and to protect the community.” 165 S.W.3d
681, 689 n.19 (Tex. Crim. App. 2005) (emphasis added). The Pharris court specifically

noted that article 17.40 allowed the magistrate to impose any reasonable condition of

bond related “to the safety of the community.” Id.; see also Ex parte Hunt, No. 05-15-01312-

CR, 2016 WL 379638, at *2-3 (Tex. App.—Dallas Feb. 1, 2016, no pet.) (mem. op., not

designated for publication) (“The trial court may . . . consider the safety of the community

in setting reasonable conditions of pretrial release.”).      Child witnesses constitute

members of the community. See Burson, 202 S.W.3d at 427; see also Hunt, 2016 WL 379638,


Ex parte Bond                                                                         Page 4
at *3. Because supervised visitation works to protect F.L. and R.L., who are members of

the community, the trial court did not abuse its discretion in making it a condition of

Heather’s bond.

       The Anderer case relied upon by Heather is distinguishable as it involves an

application for bond pending appeal, not an application for bond pending trial. See Ex

parte Anderer, 61 S.W.3d 398, 398 (Tex. Crim. App. 2001). Anderer also does not specifically

address whether a bond condition might be required under article 17.40(a) that relates

solely to the safety of the victim or the community. Burson, 202 S.W.3d at 426; see Anderer,
61 S.W.3d at 399. A previous case from this Court also does not conflict with the Burson

court’s analysis because a different issue is involved. See Ex parte Allen-Pieroni, 524
S.W.3d 252, 256 (Tex. App.—Waco 2016, no pet.) (holding that trial court abused its

discretion by denying habeas relief on “the most extreme bond condition of home

confinement.”).

       Even if all the criteria of article 17.40 are considered, Heather still has not

established that the trial court’s requirement of supervised visitation with her children is

an abuse of discretion. The evidence, when viewed in the light most favorable to the trial

court’s ruling, establishes that Heather failed to keep her children safe from Preston and

attempted to manipulate F.L.’s testimony. The condition protects both R.L. and F.L., who

are victims, witnesses, and members of the community, and will also help insure

Heather’s appearance at trial. See Burson, 202 S.W.3d at 427 (“[T]he condition helps insure


Ex parte Bond                                                                         Page 5
Appellant’s continued presence in the community and her appearance at trial.”); see also

Hunt, 2016 WL 379638, at *3 (“Protecting the children from the possibility of additional

criminal acts not only protects the community, but it also helps secure appellant’s

attendance at trial.”).

       Under the circumstances presented, we cannot conclude that the trial court abused

its discretion in setting as a condition of bond that Heather have only supervised contact

with her children.

       We affirm the trial court’s order denying relief on Heather’s application for pretrial

writ of habeas corpus.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissents. A separate opinion will not issue.)
Affirmed
Opinion delivered and filed December 20, 2017
Do not publish
[OT06]




Ex parte Bond                                                                          Page 6